Title: From Thomas Jefferson to Henry Dearborn, 14 August 1802
From: Jefferson, Thomas
To: Dearborn, Henry


          
            Dear Sir
            Monticello Aug. 14. 1802.
          
          Having had occasion to write more fully to mr Gallatin on the appointments for the customs in Massachusets as well as other places, I beg leave to refer you to that letter which I have asked him to communicate to you, & that you & he will decide definitively what is to be done. I therefore now reinclose the sheet of capt. Crowninsheild’s letter recieved from you. it does not contain any thing relative to Prentis and Killam as you supposed, but, on the opinion you express, I would wish the latter to be appointed a Commr. of bankrupts vice Crowninsheild & Danna, and if you think the objection of Prentis’s being a member of the legislature not insuperable, let him have the other vacancy. leaving this to your judgment, I will pray you, if you so determine, to direct commissions to be filled up at the Secy. of State’s office & to be forwarded to me. as there will then be three to act, we can await an answer from old mr Story, as my letter gave him reason to expect, that the change might be his voluntary act. should he not voluntarily relinquish, I must revoke his commission: taking shame to myself for having given it, on the faith of well written letters, without any other knolege of personal character. Accept assurances of my constant & affectionate esteem & respect.
          
            Th: Jefferson
          
        